Citation Nr: 1454675	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  05 24-842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a heart disorder.  

2. Entitlement to service connection for hypertension (HTN).  

3. Entitlement to an earlier effective date of service connection for DJD of the left hand, prior to June 9, 2004.  

4. Entitlement to an earlier effective date of service connection for DJD of the left ankle prior to June 9, 2004.  

5. Entitlement to service connection for an acquired psychiatric disorder.  

6. Entitlement to an initial evaluation in excess of 10 percent for service-connected left hand degenerative joint disease (DJD).  

7. Entitlement to an initial evaluation in excess of 10 percent for service-connected left ankle DJD.  


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to December 1980 and from August 1991 to February 1992, to include service in Saudi Arabia during the Gulf War Conflict.  He also had periods of service with the Arkansas Army National Guard (ARNG) from July 1984 to May 1993.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for a heart disorder, HTN, and an acquired psychiatric disorder.  Also on appeal is an October 2011 rating decision, in which the Muskogee RO granted service connection for the left hand and left ankle disabilities, and assigned 10 percent ratings, effective June 9, 2004.  

A claim for service connection for a psychiatric disorder encompasses all acquired psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has characterized the Veteran's claim to include any diagnosed psychiatric disorders.  

This matter was previously remanded by the Board in February 2008, February 2010, and March 2012, for additional development of the record, which most recently included obtaining Social Security Administration (SSA) records.  

In evaluating this case, the Board reviewed the physical claims file and the virtual VA claims file to ensure a complete assessment of the evidence.  

The issues of entitlement to service connection for an acquired psychiatric disorder, as well as entitlement to initial evaluations in excess of 10 percent for the service-connected left hand and left ankle disabilities, respectively, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. A heart disorder was not manifested during a period of qualifying service or within one year thereof; and there is competent evidence of record that a heart disorder is not related to a period of qualifying service.  

2. HTN was not manifested during a period of qualifying service or within one year thereof; and there is competent evidence of record that HTN is not related to a period of qualifying service.

3. The record does not reflect the Veteran filed a claim of entitlement to service connection for left hand DJD and left ankle DJD prior to June 9, 2004.  


CONCLUSIONS OF LAW

1. A heart disorder was not incurred in or aggravated by a period of qualifying service, and may not be presumed to have been incurred or aggravated during a period of active duty service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  

2. HTN was not incurred in or aggravated by a period of qualifying service, and may not be presumed to have been incurred or aggravated during a period of active duty service.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1116, 1131, 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  

3. The criteria for an effective date earlier than June 9, 2004, for the establishment of service connection for left hand DJD and left ankle DJD are not met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claim.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims in July 2002, June 2004, February 2006, July 2006, July 2008, October 2008, and February 2009.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); see also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not alleged any prejudice with regard to any notice deficiency during the adjudication of his claims; hence further VCAA notice is not required with regard to the increased rating appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

VA also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include remanding the case for further development, including obtaining SSA records, and affording him adequate VA examinations and medical opinions in January 2003, August 2010, and June 2011.  The examiners reviewed the claims file and provided adequate supporting explanation.  

The Board thus finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  As such, the claims are ready to be considered on the merits.  Moreover, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight. In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.  

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as HTN and cardiovascular-renal disease.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed in §3.309(a).").  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), or injury incurred while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2013).  

As noted, the Veteran had confirmed ARNG service from July 1984 to May 1993.  

Active service includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of INACDUTRA during which an individual was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries and/or diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  

ACDUTRA is defined, as full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for the Reserves, or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

VA's Adjudication Procedure Manual, M21-1R, Part III, subpart ii, 6.3.c., notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes active guard/reserve and active duty support, which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full-time support to Guard components even though they are not activated.  

A Veteran is presumed to be in sound condition when examined and accepted into service, except for defects or disorders noted when examined and accepted for service or where clear and unmistakably evidence establishes that the injury or disease existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  

A preexisting disability or disease will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The presumptions with respect to soundness at entrance to service and aggravation do not apply to periods of INACDUTRA or ACDUTRA.  Biggins, supra.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).  

In this case, the Board notes that, despite attempts to do so, the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA during ARNG service from July 1984 to May 1993 have not been verified.  "Army National Guard Retirement Points History Statements" were prepared in November 1993 and November 2008, which included non-creditable periods of service, and a "Report of Separation from Service" was prepared by the ARNG, which corroborated that the Veteran served from July 1984 to May 1993.  However, in the case of his claims for service connection for a heart disorder and HTN, verification of these periods of ACDUTRA and INACDUTRA is not necessary, insofar as the nature of the Veteran's service during this period does not affect the outcome of the case.  In this regard, whether on active duty, ACDUTRA or INACDUTRA, the Veteran's heart disorder and HTN have not been found to be related to any period of his military service.  When describing the onset of his symptoms, the Veteran has not distinguished between a period of training versus a period of active service.  

Heart Disorder

An ARNG report of medical examination, dated in March 1988, a notation of a heart abnormality.  However, the service treatment records do not reflect no evidence of cardiovascular-renal disease or other diagnosed cardiac disorder, nor does any clinical record dated within one year of a period of the Veteran's service, from March 1973 to December 1980, August 1991 to February 1992, and July 1984 to May 1993.  In order to prove that the Veteran had VA compensable cardiovascular-renal disease or other diagnosed cardiac disorder within one year of his separation from service, the record must show that his heart disorder became manifest to a degree of 10 percent or more.  See 38 C.F.R. § 3.307(a)), 38 C.F.R. §§ 4.100 and 4.104.  Here, cardiovascular disease was not diagnosed until many years after service.  Moreover, there is no evidence of record that contains a competent medical finding or opinion linking any heart disorder to service.  

VA treatment records reflect that in November 1993 the Veteran was treated for chest pain that he complained of on and off for 1 year.  Since then he has been diagnosed with coronary artery disease (CAD).  In August 1998, the Veteran reported a 6 month history of episodic palpitations for 2 to 3 months of a short duration.  A September 1998 VA treatment record shows a diagnosis of findings consistent with ischemic heart disease.  Echocardiogram results reflect findings of global left ventricular function that was mildly hypokinetic estimated left ventricular ejection fraction about 40 percent, regional wall abnormalities, normal right ventricular function, thickened mitral leaflets, myxomatous appearing, mild dilated left ventricle.  An October 1998 VA treatment record reflects finding that the Veteran's left ventricular function was mildly hypokinetic.  In an August 2006 VA treatment record it was noted that the Veteran reported chest tightness and dyspnea since 1986.  

On VA examination in January 2003, the examiner noted a history of non-specific chest pains with one block exertion, which was accompanied by shortness of breath.  The examiner noted that the Veteran did not have congestive heart failure, or rheumatic heart disease.  On physical examination, the examiner observed the Veteran had vague chest pains, and dyspnea upon exertion; however, he did not have orthopnea, paroxysmal nocturnal dyspnea, leg swelling, cough, hemoptysis, sputum production, and palpitations.  A chest X-ray revealed normal cardiothoracic ration, within normal limits.  Resting electrocardiogram results showed normal sinus rhythm, and there were no acute ST-T wave changes.  Stress electrocardiogram results showed sinus tachycardia.  However, no electrocardiogram changes of ischemia were noted.  The Veteran achieved an 83 percent of his target heart rate.  He was diagnosed with ischemic heart disease by history, cardiopulmonary status well compensated, class II, MET 5 to 6.  The examiner failed to provide an opinion as to the etiology of the Veteran's heart disorder.  

On VA examination in August 2010, the Veteran reported that he experienced three heart attacks over the years, and that he had episodes of chest pain, but could not say how often it occurred.  The Veteran was diagnosed with ischemic heart disease per prior stress testing.  The examiner indicated that review of the service treatment records revealed no documentation of cardiac symptoms during active duty, and that there was no notation in the file of any cardiac symptomatology until August 1998, when a holter monitor and echocardiogram were ordered secondary to a 6 month history of palpitations.  The September 1998 echocardiogram report documented ischemic heart disease, and he was noted to have ischemic changes on stress test in 2002, when he was diagnosed with ischemic cardiomyopathy by his primary care provider.  He was also noted to have supraventricular tachycardia in 2003.  The examiner observed that there was no evidence of prior myocardial infarction history as reported by the Veteran.  There was an electrocardiogram of record on discharge examination in September 1992, which was normal.  The examiner opined that the Veteran's diagnosed heart disability was not etiologically related to his active military service.  The examiner explained that there was no evidence of any cardiac symptoms until 1998, 6 years after active duty, when the Veteran reported a 6 month history of palpitations.  The Board notes that this evidence was also dated 3 years after the Veteran's completion of ARNG service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Review of the extensive in-service and post-service record reflects that the credible, competent and probative evidence does not show that the Veteran was diagnosed with a heart disorder during a period of his active duty service.  In considering the lay and medical history, the Board recognizes that the Veteran is competent to give evidence about what symptoms he has experienced.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the evidence reflects that cardiovascular disease did not manifest in service or for many years thereafter.  There is no indication that there were characteristic manifestations to identify the disease process during service and cardiovascular disease was not identified or diagnosed during service.  As cardiovascular disease was not "noted" in service or for many years thereafter, entitlement to service connection pursuant to the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) is not warranted.  For similar reasons, entitlement to service connection for cardiovascular disease is not warranted on a presumptive basis.  Moreover, the Veteran does not have the requisite medical training to provide a competent or probative opinion as to the onset of a heart disorder or to relate a current cardiovascular disorder to any symptoms purported to have started in service and since then; such complex determination is not capable of lay observation.  

The competent and probative medical opinion of record that addresses the etiology of the Veteran's heart disorder in August 2010, reflects that the VA clinical professional reviewed the record and relevant clinical authority and clearly determined that no relationship between a heart disorder and service could be established with a 50 percent probability or more.  It was therefore concluded that a heart disorder was less likely than not related to a period of qualifying service.  As previously indicated, the Veteran does not have the requisite medical training to provide a competent or probative opinion as to a relationship between a heart disorder and service.  The Board thus attaches greater probative weight to the opinion of the VA physician in August 2010 and less to the Veteran's statements.  No other opinion of record has ascribed a heart disorder to a period of service.  

As such, the Board concludes that the reliable and probative evidence does not indicate that the Veteran has a heart disorder that was related to a qualifying period of service.  The Board thus finds that the preponderance of the evidence is against the claim and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App, 49, 54-56 (1990).  


HTN  

The Veteran's ARNG service treatment records include a report of medical history, dated in September 1992, in which the Veteran reported that he was told he was borderline hypertensive.  However, the service treatment records reflect no diagnosis of HTN, nor does any clinical record dated within one year of a period of the Veteran's service, from March 1973 to December 1980, August 1991 to February 1992, and July 1984 to May 1993.  In order to establish that the Veteran had VA compensable HTN within one year of his separation from active service, the record must show that his HTN became manifest to a degree of 10 percent or more.  See 38 C.F.R. § 3.307(a)); 38 C.F.R. § 4.104, Diagnostic Code 7101.  Here, the clinical record fails to show that he met the criteria for a 10 percent rating within the applicable presumptive period or in fact, that a diagnosis of HTN was made during a qualifying period of active service or active duty for training.  Moreover, there is no evidence of record that contains a competent medical finding or opinion linking any HTN to service.  

The VA treatment records reflect that the Veteran has been diagnosed with HTN.  

On VA examination, dated in January 2003, the examiner noted the Veteran had HTN for which he was not on any treatment at the time of the examination.  He was diagnosed with HTN uncontrolled.  The examiner failed to provide an opinion as to the etiology of the Veteran's HTN.  

On VA examination in August 2010, the Veteran reported that he had been diagnosed with HTN, but did not know exactly when he was diagnosed.  He reported that he had been on medications in the past to treat his HTN, but was not taking any at the time of the examination.  He indicated that he knew when his blood pressure was high because he saw spots in his field of vision.  The Veteran was diagnosed with a history of HTN, presently not on medications with controlled blood pressure.  The examiner noted that in ARNG service in September 1992, the Veteran reported that he had a history of borderline HTN, and his blood pressure on that day was 118/78.  In March 1988, his blood pressure was 120/84.  In April 1984, his blood pressure was 126/90.  Other blood pressures noted in the claim file, including in September 1975 (114/68), March 1973 (124/84), October 1979 (118/96), November 1980 (116/72), January 1986 (128/76), and February 1992 (132/70).  Blood pressure readings taken post-service include in November 1993 (116/80), June 1998 (133/79), and January 1999 (113/75).  The examiner observed that in reviewing the claims file, the Veteran was noted to have one blood pressure reading in April 1984 with a diastolic reading of 90.  The remainder of the readings, between March 1973 and January 1999, were all within normal limits, and were not consistent with HTN.  The Veteran was then noted to have intermittently elevated blood pressure readings beginning in 2001, and was diagnosed with HTN in 2003 by his primary care provider.  The examiner opined that there was no evidence that the Veteran was diagnosed with HTN while on active duty, and there was no evidence that the Veteran developed HTN within a year after separation from a period of active duty service.  The examiner concluded that it was less likely than not that the Veteran's HTN was etiologically related to or aggravated by a period of active service.  The examiner explained that there was no evidence of a diagnosis of HTN until 2001, and no confirmed diagnosis of HTN until 2003, 11 years after separation from active service.  The Board notes that this diagnosis occurred 10 years after the Veteran's ARNG service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Review of the extensive in-service and post-service record reflects that the credible, competent and probative evidence does not show that the Veteran was diagnosed with HTN during a period of his active duty service or within one year of his active duty service.  In considering the lay and medical history, the Board recognizes that the Veteran is competent to give evidence about what symptoms he has experienced.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the evidence reflects that HTN did not manifest in service or for many years thereafter.  There is no indication that there were characteristic manifestations to identify the disease process during service and HTN was not identified or diagnosed during service.  As HTN was not "noted" in service or for many years thereafter, entitlement to service connection pursuant to the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) is not warranted.  For similar reasons, entitlement to service connection for HTN is not warranted on a presumptive basis.  Moreover, the Veteran does not have the requisite medical training to provide a competent or probative opinion as to the onset of HTN or to relate current HTN to any symptoms purported to have started in service and since then; such complex determination is not capable of lay observation.  Moreover,  the Veteran does not have the requisite medical training to provide a competent or probative opinion as to the onset of HTN; such complex determination is not capable of lay observation.  

The competent and probative medical opinion of record that addresses the etiology of the Veteran's HTN in August 2010, reflects that the VA clinical professional reviewed the record and relevant clinical authority and clearly determined that no relationship between HTN and service could be established with a 50 percent probability or more.  It was therefore concluded that HTN was less likely than not related to a qualifying period of service.  As previously indicated, the Veteran does not have the requisite medical training to provide a competent or probative opinion as to a relationship between HTN and service.  The Board thus attaches greater probative weight to the opinion of the VA physician in August 2010 and less to the Veteran.  No other opinion of record has ascribed HTN to a period of qualifying service.  

As such, the Board concludes that the reliable and probative evidence does not indicate that the Veteran has HTN that was diagnosed within one year of a period of active service, or that was related to a qualifying period of service.  The Board thus finds that the preponderance of the evidence is against the claims and service connection is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App, 49, 54-56 (1990).  

Earlier Effective Dates

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

In this case, the Veteran essentially contends that he is entitled to an earlier effective date as he had symptoms of left hand DJD and left ankle DJD prior to June 9, 2004.  

Review of the record reflects that the Veteran submitted his requests to reopen his claims for service-connection for left hand and left ankle disabilities on June 9, 2004, and that service connection was established on this basis by the October 2011 rating decision.  A thorough review of the record does not show any written communication by or on behalf of the Veteran was received prior to June 9, 2004, in which he requested a determination of entitlement or evidencing a belief in entitlement to service connection for left hand DJD and left ankle DJD; i.e., record does not reflect the Veteran filed claims of entitlement to service connection for left hand DJD and left ankle DJD prior to June 9, 2004.  Moreover, the Veteran does not in his statements contend he actually filed such a claim prior to that date.  

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection prior to June 9, 2004, VA is precluded, as a matter of law, from granting an effective date prior to that date for service connection for left hand DJD and left ankle DJD.  Where, as here, the law and not the evidence is dispositive of the claim, the claim must be denied because of lack of legal merit or lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for a heart disorder is denied.  

Service connection for HTN is denied.  

The claims of entitlement to an effective date earlier than June 9, 2004 for the grants of service connection for left hand DJD and left ankle DJD are denied.  


REMAND

In October 2011, the Veteran telephonically contacted the VA to report a change of address to a residence in Leavenworth, Kansas.  In a November 2012 VA examination request to have the Veteran's left hand and left ankle disabilities, VA listed the Veteran's address as a residence in Oklahoma City, Oklahoma.  The Veteran was a "no show" for his scheduled hearings.  It is unclear which address is the correct address.  It does not appear that VA has attempted to verify the Veteran's correct address or reschedule the examination.  Thus, this must be done on REMAND.  

Moreover, the medical evidence is not sufficiently developed to adjudicate the claim for service connection for the acquired psychiatric disorder.  In a January 2007 statement from the Veteran's attorney reflects that the Veteran's psychiatric disability existed prior to his period of active duty service from August 1991 to February 1992, and that the disorder was aggravated by this period of active service.  No opinion exists in the record that addresses this assertion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional relevant medical evidence that is not already of record. 

2. Confirm the Veteran's current address.  

3. Following the above development, schedule the Veteran for VA examinations with appropriate clinician(s) to evaluate the nature and severity of the left hand and left ankle disabilities.  Notification of the time, date, and place of said examination(s) must be documented in the Veteran's claims file.  The claims file shall be made available to and reviewed by the examiner, including a copy of this remand.  

The examiner(s) must obtain from the Veteran a full relevant medical history as well as a thorough description of his past and current relevant symptomatology, to include onset, frequency, length/duration, and severity.  All assessments, tests, studies, and/or evaluations deemed necessary shall be performed.  This shall include, at a minimum, those necessary to procure the information specified in the relevant Diagnostic Codes as applicable.  

A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided in this regard.  All of the above actions shall be documented in the examination report.  

4. Arrange for a VA examination with an appropriate clinician to determine the nature and etiology of any acquired psychiatric disorder diagnosed.  All indicated studies and tests are to be performed.  

A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner is asked to confirm whether paper and/or electronic records were available for review.  

After reviewing the claims files, the examiner should provide an opinion as to the following questions: 

(a) Is there clear and unmistakable (medically undebatable) evidence that any diagnosed acquired psychiatric disorder preexisted a period of the Veteran's service? 

(b) If so, is there clear and unmistakable (medically undebatable) evidence that the disorder did not increase in severity during a period of the Veteran's service or that any increase was due to the natural progress of the disease?  The examiner is asked to determine a baseline level of severity for the acquired psychiatric disorder, and to explain how the Veteran's service has aggravated it.  The examiner is reminded that the clear and unmistakable evidence standard is an onerous one and means that the evidence cannot be misunderstood or misinterpreted and is undebatable.  

(c) If it is not medically undebatable that the Veteran's acquired psychiatric disorder preexisted his military service, then is it at least as likely as not that a current psychiatric disability had its onset in service or is otherwise etiologically related to a qualifying period of active service?  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions and any lay assertions of record, including his hearing testimony.  The examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so.  A rationale for any opinion offered is requested.  If the examiner is unable to render the requested opinion without resort to pure speculation, he or she must so state; however, a complete rationale for such a finding must be provided.  

5. Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account all available evidence and conducting any additional development deemed necessary.  If the claim remains denied, the Veteran should be provided with a supplemental statement of the case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


